FILED
                            NOT FOR PUBLICATION                             DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30168

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00023-RFC

  v.
                                                 MEMORANDUM *
MARK STEVEN ELK SHOULDER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Mark Stevens Elk Shoulder appeals from the district court’s judgment

revoking his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Elk Shoulder contends that the district court abused its discretion when it

revoked his supervised release for violating the condition of supervised release

prohibiting him from being in the company of a child under the age of 18.

Contrary to Elk Shoulder’s contention, the record supports the conclusion that his

contact with the child was not incidental or unknowing. The district court did not

abuse its discretion in finding by a preponderance of the evidence that Elk

Shoulder violated a condition of his supervised release. See United States v. Perez,

526 F.3d 543, 547 (9th Cir. 2008).

      AFFIRMED.




                                          2                                   12-30168